FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         June 19, 2012
                                     TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                         Clerk of Court


 UNITED STATES OF AMERICA,
               Plaintiff–Appellee,                            No. 11-1473
 v.                                                (D.C. No. 1:10-CR-00271-MSK-1)
                                                             (D. Colorado)

 JOSE LUIS ADAME-TORRES,
               Defendant–Appellant.


                              ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, McKAY and HOLMES, Circuit Judges.


       After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is therefore ordered

submitted without oral argument.

       Defendant Jose Luis Adame-Torres pled guilty to conspiracy to distribute and

possess with intent to distribute 500 grams or more of methamphetamine. Although this

offense generally carries a mandatory minimum term of imprisonment of ten years,

Defendant was entitled to safety valve relief under 18 U.S.C. § 3553(f) as a first-time



       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
offender who did not possess a firearm, use threats or violence, or have a leadership role

in the offense. The district court calculated an advisory guidelines range of 87-108

months’ imprisonment and imposed a low-end sentence of 87 months. On appeal,

Defendant challenges only the substantive reasonableness of his 87-month sentence.

       Defendant contends this sentence is unreasonable because it is only three months

shorter than the 90-month sentence received by his codefendant, the higher-level dealer

for whom Defendant delivered drugs. Although the codefendant had a significant

criminal history and a leadership role in the offense, he received the benefit of a

downward departure under 18 U.S.C. § 3553(e) and U.S.S.G. § 5K1.1 because he

provided the government with information about other drug dealers. While Defendant

attempted to do the same, the information he provided was not sufficient to qualify as

substantial assistance under these provisions. Defendant now contends it is unjust for a

lower-level drug dealer to receive essentially the same sentence as his more culpable

supplier based simply on the fact that the supplier, through his deeper involvement in the

drug world, had more information to provide to the government in exchange for leniency.

       We review the substantive reasonableness of the sentence imposed for abuse of

discretion. See United States v. McComb, 519 F.3d 1049, 1053 (10th Cir. 2007). In

applying this standard, “we recognize that in many cases there will be a range of possible

outcomes the facts and law at issue can fairly support; rather than pick and choose among

them ourselves, we will defer to the district court’s judgment so long as it falls within the

realm of these rationally available choices.” Id.

                                             -2-
       The district court concluded a low-end guidelines sentence was appropriate based

on all of the circumstances in this case, including the quantities and types of drugs found

in Defendant’s possession, the fact that the offense involved multiple sales of drugs, and

Defendant’s lengthy history of illegally entering the United States at his convenience.

After reviewing the briefs and the record on appeal, we are not convinced this decision

constituted an abuse of discretion. Defendant “essentially urges this court to re-sentence

him, giving greater weight to the existence of co-conspirator disparities than did the

district court.” United States v. Martinez, 610 F.3d 1216, 1229 (10th Cir. 2010). But

“[t]hat is not our role.” Id. Because we conclude Defendant’s 87-month sentence fell

within the realm of rationally available choices for the district court to make, we

AFFIRM the sentence imposed.1

                                                   Entered for the Court



                                                   Monroe G. McKay
                                                   Circuit Judge




       1
         Defendant also contends this court’s substantive-unreasonableness standard of
review is itself unreasonable because it is so deferential it effectively insulates sentences
from appellate scrutiny. Cf. United States v. Wittig, 528 F.3d 1280, 1289 (10th Cir. 2008)
(Hartz, J., concurring) (“Under this court’s present approach we may go through the
motions of substantive-reasonableness review, but it will be an empty gesture.”).
Defendant explains he raised this argument only to preserve it for further review. As he
acknowledges, this panel is not free to ignore circuit precedent setting the applicable
standard of review.

                                             -3-